Robert E. Muehe, Esq. Attorney, Canadaigua City School District
You have asked whether a city fire chief is eligible to also serve as a member of the city school district's board of education.
In city school districts of cities with less than 125,000 residents
  "no person shall hold at the same time the office of member of the board of education and any city office other than as a policeman or fireman" (Education Law, § 2502[7]).
The question is whether a city fire chief is a fireman for purposes of this provision and, therefore, would be eligible to also serve as a member of the city's board of education.
You have informed us that your city has three volunteer fire departments and paid drivers of fire trucks. The paid fire chief has authority over both volunteer and paid fire fighters.
Under statutory authority governing the appointment of paid fire fighters the term "fire fighter" includes within its meaning a fire chief (Civil Service Law, § 58-a; General Municipal Law, § 209-w). Under these provisions, persons are not eligible for appointment as fire fighters unless they have satisfied training, health and physical fitness requirements (ibid.). Both these provisions provide that a "fire fighter" is a member of a fire department whose duties include "fire service" as defined in the Retirement and Social Security Law (Civil Service Law, § 58-a[4]; General Municipal Law, § 209-w[2]). Under the Retirement and Social Security Law, "fire service" is "service as an officer or member of an organized fire department of any county, city, town, village or fire district . . ." (Retirement and Social Security Law, § 302[11][d]). Thus, these provisions include a fire chief of a city fire department within the definition of "fire fighter".
You have informed us that under the city's charter, the fire chief has care, responsibility and custody for the fire house, fire engines and all other fire equipment and apparatus for the extinguishment of fires. Further, he is responsible for developing and enforcing training procedures for fire fighters, planning and implementing fire prevention and education programs for various facilities, and performing inspections required by State and local laws. Moreover, you stated that the fire chief is in charge of all fire fighters, both paid and volunteer, at the scene of a fire. Generally, fire chiefs have exclusive control of the members of fire departments at all fires and are responsible for supervision of fire equipment and apparatus (1984 Op Atty Gen [Inf] 124).
It seems clear, based on the duties of your fire chief and in light of the inclusion of a fire chief within the definition of fire fighter under State law, that your fire chief is a fireman within the meaning of section 2502(7) of the Education Law.
We conclude that a fire chief of a city is eligible under section 2502(7) of the Education Law to serve also as a member of the city's board of education.